EXHIBIT 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS This interim Management Discussion and Analysis (“MD&A”) is dated as at February 14, 2011 and should be read in conjunction with the interim unaudited consolidated financial statements and the notes thereto for the three and twelve months ended December 31, 2010, and with the audited consolidated financial statements and notes thereto for the year ending December 31, 2009.In this MD&A, “IMRIS”, the “Company”, “we”, “our” and “us” are used to refer to IMRIS Inc. This MD&A contains forward-looking statements about future events or future performance and reflects management’s expectations and assumptions regarding our growth, results of operations, performance and business prospects and opportunities.Such forward-looking statements reflect management’s current beliefs and are based on information currently available to us.In some cases, forward-looking statements can be identified by terminology such as “may”, “would”, “could”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “continue” or the negative of these terms or other similar expressions concerning matters that are not historical facts.In particular, statements regarding our future operating results, economic performance and product development efforts are or involve forward-looking statements. A number of factors could cause actual events, performance or results, including those in respect of the foregoing items, to differ materially from the events, performance and results discussed in the forward-looking statements.Factors which could cause future outcomes to differ materially from those set forth in the forward-looking statements include, but are not limited to: [i] timing and amount of revenue recognition of order backlog and the Company’s expectation of sales and margin growth [ii] obtaining sufficient and suitable financing to support operations and commercialization of products, [iii] adequately protecting proprietary information and technology from competitors, [iv] obtaining regulatory approvals and successfully completing new product launches, [v] successfully competing in the targeted markets, and [vi] maintaining third party relationships, including key personnel, and key suppliers.In evaluating these forward-looking statements, readers should specifically consider various factors, including the risks outlined under “Risks and Uncertainties”, which may cause actual events, performance or results to differ materially from any forward-looking statement. Readers are cautioned that our expectation, beliefs, projections and assumptions used in preparation of such information, although considered reasonable at the time of preparation, may prove to be wrong, and as such, undue reliance should not be placed on forward-looking statements.By their nature, forward-looking statements are subject to numerous known and unknown risks and uncertainties so as a result, we can give no assurance that any of the actual events, performance, results, or expectations will occur or be realized.These forward-looking statements are expressly qualified by this cautionary statement as of the date of this MD&A and we do not intend, and do not assume any obligation, to update or revise them to reflect new or future events or circumstances.Additional information including our annual information form and management’s discussion and analysis for the year ended December 31, 2009 is available on SEDAR at www.sedar.com . OVERVIEW We design, manufacture and market fully-integrated image-guided therapy solutions that deliver timely information to clinicians for use during surgical or interventional procedures.Our solutions incorporate magnetic resonance (“MR”) imaging and fluoroscopy into multi-purpose surgical suites for specific medical applications.Our first product, IMRISneuro, was launched in 2005, which was focused on the neurosurgical market.In 2009, we expanded our product portfolio by introducing two new systems, IMRISNV and IMRIScardio, which leveraged the core technology of our IMRISneuro solution and fluoroscopy in one integrated suite. We sell our systems globally to hospitals that deliver clinical services to patients in the neurosurgical, interventional neurovascular and cardiovascular markets. We believe that the primary market for our current system offerings is comprised of those hospitals having relatively large neurosurgical, neurovascular or cardiovascular practices. We are committed to investing in research and development and leveraging our competitive strengths, to further broaden our product portfolio and increase market penetration of our products. IMRIS Inc. Management’s Discussion and Analysis – February 2011 Page1 of 21 Customer Value Proposition All IMRIS systems are designed to address what we believe are important unmet needs of patients, clinicians andhospitals: ● Patients:The patient does not need to be moved for imaging during the course of a surgical or interventional procedure with IMRIS systems. We believe that this saves time and avoids potential safety risks associated with moving thepatient. ● Clinicians:IMRIS systems are designed to enhance the workflow of the clinical team. High resolution imaging information is captured rapidly and presented in a manner designed to enhance clinician efficiency and effectiveness. In addition, since the patient is not moved for imaging, the patient can be maintained in the optimal position throughout the procedure. Finally, since the MR system can be removed from the surgical or interventional suite when not required for imaging, clinicians are afforded unrestricted access to thepatient. ● Hospitals:The IMRIS suite design permits greater utilization of the MR equipment by allowing the MR scanner to be shared by one or more clinical suites and an adjacent diagnostic room. In addition, because the MR scanner can be removed from the surgical suite when not in use, the operating room or interventional suite can be used for other procedures which do not require MR imaging, thereby allowing the hospital to obtain greater utility from its surgical suites. Product Portfolio IMRISneuro: provides surgeons with high resolution MR images during neurosurgical procedures.Due to the invasive nature of brain surgery and the importance of minimizing disturbance to healthy brain tissue, neurosurgical procedures may benefit from an MRI's unique ability to distinguish between diseased and healthy brain tissue.IMRISneuro allows surgeons to make adjustments to the procedure while the procedure is in progress, which may lead to improved patient outcomes and reduce the likelihood that repeat surgeries will be needed. IMRIScardio: provides clinicians with timely and accurate images for visualizing the cardiovascular system before, during and after interventions for the treatment of atrial fibrillation and certain structural heart disorders.Cardiovascular interventions demand a high level of accuracy in the diagnosis of patients and in the assessment of treatments.The IMRIScardio suite includes a wide-bore 1.5 Tesla MRI scanner and a single-plane angiography system providing the ability to alternate between imaging modalities and immediately assess treatment. IMRISNV: sequentially employs MRI and fluoroscopy in an integrated suite that provides interventional clinicians with imaging for the rapid assessment and post procedure evaluation of neurovascular conditions including stroke, where speed of treatment is a major determinant in the success of patient outcomes.The IMRISNV suite permits the patient to transition quickly and seamlesslybetween MR imaging and intervention without transporting the patient between modalities. Technology and Product Development Underlying all of our image guided therapy solutions is advanced proprietary technology and intellectual property that we have developed as part of our unique solutions.The protection of these products, our processes and know-how is integral to our business.We have patents in place in the United States, Canada and other countries where available to protect our core patent family.In addition, we have filed a number of additional patent applications that are directed to specific aspects of our technology.We currently have 37 patents either issued or pending.As we develop our technologies we will continue to seek patent protection to contribute to our competitive advantage. Innovation and the creation of high value and novel products is a cornerstone of IMRIS’s development activities.To grow the Company and remain competitive, we are continuously engaged in new product development and enhancement and each year we invest significantly in research and development to drive continuing innovation that supports our competitive position.We currently have two new products in development that are designed to extend our MR imaging capabilities to applications in the fields of radiation oncology therapy and MR-guided surgical robotics. IMRIS Inc. Management’s Discussion and Analysis – February 2011 Page2 of 21 MR-Guided Radiation Therapy: Our planned solution will permit a high-field MR scanner to move in and out of the radiation therapy room on demand.This will provide MR imaging to very precisely confirm a tumor’s location prior to treatment and as needed during the treatment session, all without having to move the patient. This ability to image the patient in place may reduce the variability in tumor position caused by patient movement and may result in an increase in treatment accuracy. MR-Guided Surgical Robotics: We are developing a surgical robot capable of performing microsurgery and other stereotactic procedures under MR guidance.The technology combines detailed real-time MR imaging with the precision of surgical robotics which we believe offers the potential for improved surgical procedures and patient outcomes. Our Business Model The purchase and installation of an IMRIS system represents a significant capital project for our customers that can range in price from approximately $4million to $12million depending on the product solution, the configuration of the room layout and system options selected.In addition to the capital equipment sale, most of our customers enter into equipment service contracts that are generally 4-5years in duration.These contracts begin after the typical one year warranty period and are on average equal to approximately 5% of the original equipment purchase price per year in revenues.In addition to our equipment and services, customers may require further capital expenditures for room construction and ancillary operating room equipment.The sales cycle for our systems is both complex and lengthy and can be more than 12months from initial customer engagement to receipt of a purchaseorder. Following the receipt of a customer purchase order, the delivery and installation cycle for one of our systems typically ranges from five months to 12months or more depending on the configuration of our system and the amount of additional construction work that may be required to be completed by the customer.We invoice customers for a system in installments spread over a number of milestones, which typically include a deposit at the time of order and a percentage of the remaining total system price upon delivery of the equipment, completion of installation and final acceptance.Due to the project nature of our system sales, we recognize revenues and related cost of sales on a percentage-of-completion basis as the system isinstalled. 2010 OVERVIEW In 2010 we continued to advance our strategies to support the ongoing delivery of strong growth and value creation.These strategies are centered on growing our Company as a market-leading provider of image-guided therapy solutions and include: Expansion within our global markets Product leadership through innovation Customer service excellence as a competitive differentiator Value-added products and services for existing customers Partnerships, joint ventures and strategic acquisitions Throughout the year, we advanced our expansion activities by focusing our resources on three major target markets – North America, China, Europe and the Middle East.As a result, revenues increased 62% to $71.8 million and 33% of new system orders during 2010 came from hospitals outside of North America. IMRIS Inc. Management’s Discussion and Analysis – February 2011 Page3 of 21 We continued to build capacity and capability into the organization by investing in the customer facing areas of our business including sales and marketing as well as customer support and operations.Through these efforts our total systems sold increased to 45 at year end, compared with 35 a year earlier and the installed base grew to 32 systems, as our teams were able to deliver more systems resulting in higher backlog conversion in 2010 than in previous years. Strengthening the product portfolio is an ongoing priority for our Company that saw us invest in leading-edge MR surgical robotics technology during the year and also make significant progress in the advancement of our planned MR guided radiation therapy solution. While we continue to prudently invest in the business in support on an ongoing strong growth profile, we are very focused on controlling costs and delivering overall growth towards profitability.Progress against this priority was significant in 2010; while revenues climbed by 62%, at the same time we delivered positive EBITDA of $2.8 million, compared with negative EBITDA of ($5.0) million in 2009.We also achieved two consecutive quarters of positive earnings in the second half of 2010 – another milestone in our Company’s history. To position IMRIS for continued strong growth we completed an equity offering in the fourth quarter of 2010 that raised net proceeds of $50.9 million as part of the Company’s initial public offering on the NASDAQ Global Market.These funds will be used for product research and development activities, sales and marketing expansion and working capital for accelerated product sales and production. Fourth Quarter 2010 Highlights The strong levels of performance in 2010 include very positive results in the fourth quarter of the year.Highlights include: Ø Record quarterly sales of $25.2 million. Ø Record quarterly gross profit as a percentage of sales of 46.4%. Ø Record quarterly EBITDA of $3.6 million and net income of $1.7 million. Ø Order bookings of $24.8 million including the first sale of IMRIScardio in the Middle East. Ø Agreement with Varian Medical Systems to co-develop advanced new radiation therapy product. Ø Completion of an initial public offering in the United States of IMRIS common shares on the NASDAQ Global Market which commenced trading on November 19th under the trading symbol IMRS. Ø Closed an equity financing of IMRIS common shares in the United States and Canada on November 24th for net proceeds of $50.9 million. IMRIS Inc. Management’s Discussion and Analysis – February 2011 Page4 of 21 SUMMARY OF SELECTED FINANCIAL INFORMATION Results of Operations The following table sets forth selected financial information for the dates and periods indicated. Three months ended Twelve months ended December 31 % December 31 % Change Change Sales $ $ 26
